Name: Commission Regulation (EEC) No 3463/92 of 30 November 1992 amending Annex XV to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards apples
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 350/66 Official Journal of the European Communities 1 . 12. 92 COMMISSION REGULATION (EEC) No 3463/92 of 30 November 1992 amending Annex XV to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards apples Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 16 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 3214/92 (4), provides that the withdrawal price of products withdrawn from the market is to be increased by the amount set out in Annex XV thereto where those products are distributed free in non-returnable packaging ; Whereas the amount relating to apples in Annex XV to that Regulation must be adjusted to take account of the change in the cost of packaging ; Whereas this Regulation should be applicable from 12 November 1992 with a view to facilitating the free distribution of the large quantities of apples withdrawn from the market : Article 1 In Annex XV ('AMOUNT REFERRED TO IN ARTICLE 2') to Regulation (EEC) No 3587/86, 'ECU 4,0 for 100 kg net' in the second indent ('apples') is hereby replaced by 'ECU 7,0 for 100 kg net'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 12 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 334, 27. 11 . 1986, p. 1 . 0 OJ No L 320, 5. 11 . 1992, p. 14.